Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A sheet that is part of a skin of an aircraft, the sheet comprising: an the electrically conductive patch is constructed of a voltage responsive film configured to change from a first coloration and into a second coloration in response to experiencing a threshold voltage difference, wherein the first coloration substantially matches a coloration of the skin of the aircraft as recited in claim 1.
An aircraft having a skin, the aircraft comprising: the electrically conductive patch is constructed of a voltage responsive film configured to change from a first coloration and into a second coloration in response to experiencing a threshold 
 A method for detecting a compromised electrical discharge point along a skin of an aircraft, the method comprising: creating a threshold voltage difference along the static dissipation discharge path by the static charge buildup; and
changing an electrically conductive patch disposed along the outermost surface of the sheet from a first coloration to a second coloration in response to experiencing the threshold voltage difference, wherein the electrically conductive patch is constructed of a voltage responsive film, and wherein the first coloration is configured to substantially match a coloration of the skin of the aircraft as recited in claim 20.
Claims 2-11, 13-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Hebert (USPN 2010/0263898) discloses an aircraft having a skin (see par. 0021), the aircraft comprising: a sheet (30, see figure 2) that is part of a skin of an aircraft (par. 0021), the sheet comprising: an outermost surface constructed of an electrically conductive material (conductive surface 30); one or more electrical discharge points (40) that are conductively coupled to the outermost surface of 
Hebert (USPN 2010/0264665) discloses an aircraft having a skin (see par. 0002), the aircraft comprising: a sheet (110, see figure 2, par. 0023) that is part of a skin of an aircraft, the sheet comprising: an outermost surface constructed of an electrically conductive material (130); one or more electrical discharge points (140) that are conductively coupled to the outermost surface of the sheet (see par. 0040). However, Hebert does not disclose the aforementioned claimed limitations of claims 1, 12, and 20.
Langone et al (USPN 8,947,847) discloses an aircraft having a skin (see par. 0002), the aircraft comprising an electrically conductive patch (30, see figure 1) disposed along the outermost surface of the sheet (20) and conductively coupled to the outermost surface of the sheet. However, Langone does not disclose the aforementioned claimed limitations of claims 1, 12, and 20.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836